Exhibit 10.1

FIRST MODIFICATION TO PROMISSORY NOTE

THIS MODIFICATION TO PROMISSORY NOTE (this “Modification”) is entered into as of
December 23, 2013, by and between ROANOKE GAS COMPANY (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit in the maximum principal
amount of $7,000,000.00, executed by Borrower and payable to the order of Bank,
dated as of March 31, 2013 (the “Note”), which Note is subject to the terms and
conditions of a loan agreement between Borrower and Bank dated as of March 30,
2012, as amended from time to time (the “Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

1. The maximum principal amount available under the Note is hereby modified to
be Eight Million Dollars ($8,000,000.00).

2. Paragraph (b) items (iii) and (iv) under BORROWING AND REPAYMENT of the Note
are hereby deleted in their entirety and the following substituted therefor;

“(iii) $8,000,000.00 from November 23, 2013, up to and including January 24,
2014;

(iv) $6,000,000.00 from January 25, 2014 up to and including February 28, 2014;”

3. Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification, and Borrower
hereby ratifies and confirms all provisions of said Note, including any
confession of judgment that may be contained therein. All terms defined in the
Note shall have the same meaning when used in this Modification. This
Modification and the Note shall be read together, as one document.

4. Borrower certifies that as of the date of this Modification there exists no
Event of Default under the Note, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute any such Event
of Default.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

ROANOKE GAS COMPANY     WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Paul W. Nester

    By:  

/s/ Arnold W. Adkins, Jr.

Name:  

Paul W. Nester

      Arnold W. Adkins, Jr., Senior Vice President Title:  

VP, Treas. & CFO

      By:  

/s/ Howard T. Lyon

      Name:  

Howard T. Lyon

      Title:  

Asst. Secretary & Asst. Treasurer

     

 

-2-